Citation Nr: 1734524	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty training (ADT) from June 1984 to August 1984 and from January 1988 to May 1988; he also served on active duty from October 2004 to September 2005, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In correspondence received in January 2013, the Veteran withdrew his request for a video conference hearing before a Veterans Law Judge.

In April 2015, the Board remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss, among other issues, to the agency of original jurisdiction (AOJ) for additional development.  


FINDING OF FACT

Since service connection was established, bilateral hearing loss has been manifested at worst by Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

With respect to the Veteran's claim for an initial compensable rating for bilateral hearing loss decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice regarding the underlying claim for service connection and the subsequent appeal for a higher initial disability rating in letters sent to the Veteran in March 2006 and August 2011, respectively.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment and personnel records, VA and private treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements are associated with the claims file.  VA provided numerous, relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Increased Rating Claim

The Veteran's bilateral hearing loss disability is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  He contends that a higher, compensable rating is warranted for his bilateral hearing loss disability since service connection was established, effective September 24, 2005.  Specifically, in his November 2006 notice of disagreement (NOD) with the assigned rating, he stated that he goes "absolutely deaf when subjected to load [sic] noises and noises of certain pitches."  He added that these "deaf occurrences" hinder his work performance and affect his quality of life.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I through XI.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the puretone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id. § 4.86(b).  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither exceptional pattern is present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

The Veteran was afforded a VA audiological examination in March 2006.  He described military noise exposure to an IED explosion and the constant drone of generators.  He reported having "some degree of hearing loss, particularly in his left ear."  Objectively, right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 5, 10, 20 and 30 dB, respectively.  For the left ear, puretone thresholds in the same frequencies were recorded as 10, 15, 35, and 40 dB, respectively.  The average puretone threshold was 16 dB in the right ear and 25 dB in the left.  Using the Maryland CNC test, speech recognition ability was 96 percent in the right ear and 98 percent in the left ear.  The audiologist commented that inter-test consistency was excellent.

Applying the above results to Table VI, a puretone threshold average of 16 dB and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 25 dB and a speech discrimination of 98 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  

VA and private treatment records associated with the Veteran's claims file record his reports of military noise exposure and ongoing hearing loss, worse in the left ear than right ear.  During a March 2009 VA audiological consultation, he reported experiencing a sudden decrease in hearing sensitivity in the left ear when encountering a loud noise.  Otherwise, he continued to complain of constant tinnitus, but denied significant hearing difficulties.  Right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 10, 15, 20 and 35 dB, respectively.  Left ear puretone thresholds in the same frequencies were recorded as 10, 15, 40, and 40 dB, respectively.  The average puretone threshold was 20 dB in the right ear and 26 dB in the left.  Speech recognition ability was recorded as 96 percent in each ear.

Applying the March 2009 results to Table VI, a puretone threshold average of 20 dB and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 26 dB and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

Records associated with the Veteran's April 2009 application for SSA disability benefits reflect that he identified hearing loss as one of numerous disabilities that limited his ability to work and that he last worked in 2009 as an accountant.  SSA disability benefits were awarded on the basis of psychiatric disorders.

During a June 2009 VA audiological examination, the Veteran described difficulty understanding speech in competing background noise listening environments and stated that his hearing loss interfered with work.  Right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 10, 10, 20 and 35 dB, respectively.  For the left ear, puretone thresholds in the same frequencies were recorded as 10, 15, 40, and 40 dB, respectively.  The average puretone threshold was 19 dB in the right ear and 26 dB in the left.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Applying the above results to Table VI, a puretone threshold average of 19 dB and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 26 dB and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

The Veteran again presented for a VA audiological examination in September 2011.  On examination, right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 15, 20, 30 and 40 dB, respectively.  Left ear puretone thresholds in the same frequencies were recorded as 10, 20, 35, and 45 dB, respectively.  The average puretone threshold was 26 dB in the right ear and 28 dB in the left.  Word recognition scores were 96 percent for each ear.  Applying the above results to Table VI, a puretone threshold average of 26 dB and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 28 dB and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable rating.

A June 2012 VA audiological examination report documents similar findings as prior examinations.  Right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 15, 15, 30 and 40 dB, respectively.  Left ear puretone thresholds in the same frequencies were recorded as 10, 20, 35, and 45 dB, respectively.  The average puretone threshold was 25 dB in the right ear and 28 dB in the left.  Word recognition scores were 90 percent for the right ear and 88 percent for the left ear.  The examiner indicated that test results were valid for rating purposes.  Applying the above results to Table VI, a puretone threshold average of 25 dB and a speech discrimination of 90 percent in the right ear results in Level II hearing for that ear.  A puretone threshold average of 28 dB and a speech discrimination of 88 percent in the left ear results in Level II hearing for that ear.  Under Table VII, a Level II for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.  Subjectively, the Veteran reported continued difficulty hearing with background noise.  

An October 2016 VA audiology clinic record reflects the Veteran's report of some difficulty understanding conversational speech since his first introduction to amplification; however, he denied significant changes in hearing sensitivity.

In compliance with the Board's Remand directives, the Veteran was afforded another VA audiological examination in February 2017.  He described continued difficulty understanding conversational speech in noise, at distances, and without visual cues.  Right ear puretone thresholds in the frequencies 1000, 2000, 3000, and 4000 Hz were reported as 10, 20, 35 and 55 dB, respectively.  For the left ear, puretone thresholds in the same frequencies were recorded as 10, 15, 30, and 65 dB, respectively.  The average puretone threshold was 30 dB in each ear.  Word recognition scores were 96 percent for the right ear and 94 percent for the left ear.  Applying the above results to Table VI, a puretone threshold average of 30 dB and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 30 dB and a speech discrimination of 94 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

Having considered the medical and lay evidence of record, the Board finds that a higher, compensable rating for bilateral hearing loss is not warranted.

The Board notes that the VA examinations in 2009, 2012, and 2017 were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of a claimant's hearing loss disability on occupational functioning and daily activities.  

The 2009, 2012, and 2017 VA examiners' reports included the reported effects of the Veteran's hearing loss on his daily functioning.  Specifically, each VA examiner reviewed the claims file and noted that the Veteran complained of difficulty hearing in situations with background noise.  These statements are internally consistent and generally consistent with other statements made in support of his claim.  Accordingly, the VA examinations provided the requisite information concerning the functional impact of his hearing loss and included objective examination data in accordance with the requirements set forth in 38 C.F.R. § 4.85(a).

Moreover, the Board observes that although the March 2006 VA examiner did not have an opportunity to review the Veteran's service treatment records and neither the March 2006 nor September 2011 VA examiner appeared to obtain a subjective history from the Veteran, the objective findings on audiometric testing were consistent with the 2009, 2012, and 2017 VA audiological examination results.  Therefore, the 2006 and 2011 examination findings are also highly probative as to the current severity of the Veteran's hearing loss disability.

The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The objective findings are more probative than the lay contentions as to the extent of hearing loss.  For example, while the Veteran described having episodes of deafness in the presence of loud noises, examination findings did not confirm that degree of impairment.

In summary, the most probative evidence indicates that the Veteran's hearing loss clearly falls within the criteria for a noncompensable rating for the duration of the claim.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted because the medical and lay evidence of record does not support a higher rating than that already assigned.  Therefore, the noncompensable rating for bilateral hearing loss is proper throughout the appeal period and a higher rating is denied.

The Board considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  However, the Veteran has not identified symptoms of hearing loss not specifically referenced by the applicable rating criteria, and the Board emphasizes that 38 C.F.R. § 4.86 contemplates exceptional patterns of hearing impairment, which were not shown by the record.  Also, Table VIa provides an alternative method for evaluating hearing impairment when use of the speech discrimination test is not appropriate, which was not the case in any examination.  In summary, no analysis regarding referral for an extraschedular rating is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Here, an October 2012 rating decision granted a TDIU effective November 9, 2009, and a March 2017 rating decision granted an earlier effective date of March 27, 2009.  Therefore, no further discussion of a TDIU is necessary.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


